By the Court.
— The question in this case has, we think, already been decided in this court. But as we are not able at this time to refer to that decision, we will briefly state our reasons for affirming the order.
The clause in the repealing act (chap. 245, Laws 1880, sec. 3, subd. 8) does not affect the question because it has reference simply to provisions of the Revised Statutes.
The law granting disbursements as a matter of right is in the Code of Procedure (sec. 317).
The Code of Civil Procedure (sec. 3246) takes the place of section 317 of the old Code, and does not give disbursements as a matter of right.
*144Disbursements then, like costs, are to be awarded by the court, as provided in sections 1835 and 1836, Code of Civil Procedure (R. S., part 2, tit. 3, chap. 6, sec. 37). They do not belong to the prevailing party in such cases as a matter of right.
Order affirmed, with ten dollars costs and printing disbursements.